Citation Nr: 1106464	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-14 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1988 
and from August 1996 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for right shoulder 
tendonitis.

The Veteran testified at an RO hearing in May 2006 before a 
Decision Review Officer.  The Veteran also testified before the 
undersigned at a Travel Board hearing in December 2008.  Both 
transcripts have been associated with the claims file.

This matter was previously remanded by the Board in January 2009 
and March 2010 for additional development.  That development has 
been completed, and the case once again returns to the Board for 
appellate review.


FINDING OF FACT

The Veteran's right shoulder disability is not etiologically 
related to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2005 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist her in obtaining evidence, but that it was her 
responsibility to provide VA with any evidence pertaining to her 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim prior to its initial 
adjudication, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, lay statements, and hearing 
transcripts have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to her disability.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
provide an opinion as to the etiology of the Veteran's right 
shoulder disability.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

During a July 1996 enlistment examination, the Veteran denied a 
history of any shoulder difficulty.  An examination revealed no 
relevant abnormalities.  In August 1999, the Veteran was seen for 
right wrist and shoulder pain.  She indicated that she had 
injured her wrist one month prior, and within two weeks developed 
shoulder pain as well.  On examination, there was tender range of 
motion but no crepitus.  She was diagnosed with tendonitis.  The 
Veteran underwent a separation examination in December 2002.  She 
reported a positive history of a painful wrist joint and 
arthritis, but made no specific mention of a shoulder condition.  
On examination, no relevant abnormalities were noted.

VA treatment records dated September 2005 and March 2008 reflect 
normal range of motion of the joints without swelling or 
crepitance.

The Veteran testified at an RO hearing in May 2006.  With respect 
to her right shoulder, she indicated that she injured herself in 
2002 during a training exercise.  She, along with another 
soldier, was lifting a patient who weighed over 200 pounds.  As 
she attempted to lift him, she injured her shoulder.  Since that 
time, she has had difficulty with that shoulder, particularly 
with rotation and lifting.  She sought treatment at the time, but 
had since treated herself with medication.

The Veteran testified at a Travel Board hearing in December 2008.  
She stated that she injured herself during a field training 
exercise in August 1999.  She was lifting a soldier on a gurney.  
The soldier weighed about 200 pounds.  As she lifted him over her 
head, she heard a "pop" sound.  Her shoulder now generated 
constant pain which she rated as 3 or 4 out of 10 in severity.  
She had some difficulty in reaching her back, or performing 
grooming activities like blow drying her hair.  In her capacity 
as a medical assistant, she was unable to reach high shelves with 
her right arm, and experienced some difficulty with typing.  
Twice per month, she experienced flare-ups during which pain 
increased to 5 or 6 out of 10 in severity.  Since her injury, she 
had treated herself with Tylenol, but did not seek any outside 
treatment.

The Veteran was afforded a VA examination in May 2009.  She 
reported limited range of motion in the right shoulder due to 
grinding and pain.  She claimed her right shoulder condition was 
due to lifting an injured soldier in service.  Since that time, 
she had treated herself with Tylenol.  Her condition was 
manifested by giving way, pain, weakness, and limited motion.  
There were no recurrent shoulder dislocations, though there was 
crepitus.  X-rays revealed no fracture or dislocation.  There was 
some cyst formation noted in the right humeral head.  She was 
diagnosed with right shoulder strain.  The examiner, however, 
concluded that her current shoulder strain was less likely than 
not related to service.  He indicated that while the Veteran did 
injure her shoulder in service, there was no chronicity of the 
disease shown in service treatment records or evidence of a 
chronic disability after service.

VA treatment records dated February 2010 show the Veteran 
reported chronic right shoulder pain.

The Veteran was afforded an additional VA examination in July 
2010.  The Veteran reported a history of right shoulder pain 
dating back to 1999.  She injured herself lifting a heavy 
patient.  Pain in the shoulder now ranged from 5 to 9 out of 10 
in severity, and was aggravated by movement and activity.  She 
treated her condition with Tylenol and Flexeril.  Her condition 
was manifested by giving way, instability, pain, stiffness, 
weakness, incoordination, and decreased speed and range of 
motion.  She denied any flare-ups.  The examiner noted the August 
1999 diagnosis of tendonitis, the unremarkable December 2002 
separation examination, and the May 2009 x-ray showing cyst 
formation on the right humeral head.  The Veteran was diagnosed 
with right shoulder strain.  However, the examiner concluded that 
the Veteran's shoulder condition was less likely than not related 
to service.  She stated that there was no evidence in the medical 
literature to indicate that a humeral head cyst caused any 
shoulder pain.  In consultation with a radiologist, such a cyst 
would not be associated with any trauma or cause any pain in the 
shoulder.  This was an incidental finding and considered to be 
benign.  Furthermore, the Veteran was only seen once in service 
for shoulder pain, and her separation examination did not record 
any complaints or current condition.

Based on the evidence of record, the Board finds that service 
connection for a right shoulder disability is not warranted.  
Although the Veteran had a current diagnosis of right shoulder 
strain, there is no competent medical evidence linking that 
condition to a shoulder injury in service.  Both VA examiners in 
this case concluded that it was less likely than not that the 
Veteran's shoulder strain was incurred in service.  These 
conclusions were based on review of the Veteran's claims file, a 
history provided by the Veteran, and a physical examination.  
Moreover, the July 2010 examiner also noted that the Veteran's 
humeral head cyst is benign and unrelated to any trauma.  
Therefore, service connection is not for application.

The Board has considered the Veteran's own statements and 
testimony made in support of her claim.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that her current shoulder 
strain is related to an injury in service, she has not 
demonstrated the medical knowledge required to establish such an 
etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran have been given full consideration by 
the Board, they are not considered competent medical evidence and 
do not serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating her claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of her own experiences, the fact that she did 
not report or complain of a shoulder injury at the time of her 
separation examination, and the fact that she reported a 
different date for her injury at the RO hearing (2002) versus her 
Board hearing (August 1999), weighs heavily against the claim she 
now makes that she has had problems ever since her injury in 
service.  The Board is not holding that corroboration is 
required.  Rather, the Board finds her assertions to be less 
credible than the normal contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology. However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has a right shoulder injury etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


